Title: To Thomas Jefferson from Oliver Wolcott, Jr., 15 December 1797
From: Wolcott, Oliver, Jr.
To: Jefferson, Thomas


                    
                        Sir
                        Treasury Department
December 15th. 1797
                    
                    I have the honour to transmit herewith, a Report on the Petition of William Imlay Commissioner of Loans for the State of Connecticut, which was refered to me by order of the Senate on the 5th. instant. I have the honour to be very respectfully Sir Your obedient Servant
                    
                        Oliv Wolcott jr
                    
                